Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/19/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for a first pressure surge element dividing the first chamber into a first chamber first space and a first chamber second space and reversibly movable between a first pressure surge element first position and a first pressure surge element second position, the first main air flow being able to flow into the first chamber first space through the first filter element and to flow back out through the first outflow opening; a second chamber including a second filter element, a second outflow opening, a second inlet opening and a second pressure surge element dividing the second chamber into a second chamber first space and a second chamber second space reversibly movable between a second pressure surge element first position and a second pressure surge element second position, the second main air flow being able to flow into the second chamber first space through the second filter element and to flow back out through the second outflow opening; the first outflow opening and the first filter element being positioned in the first chamber first space in such a way that a negative pressure generatable by the first main air flow moves the first pressure surge element into the first pressure surge element first position, and the second outflow opening and the second filter element being positioned in the second chamber first space in such a way that a negative pressure generatable by the second main air flow moves the second pressure surge element into the second pressure surge element first position, the first inlet opening being positioned in the second space of the first chamber in such a way that an atmospheric pressure acting on the first chamber second space through the inlet opening moves the first pressure surge element into the first pressure surge element second position, whereby a pulse is transmitted from the first pressure surge element to the first filter element to instantaneously clean the first filter element, and the second inlet opening being positioned in the second chamber second space in such a way that an atmospheric pressure acting on the second chamber second space through the second inlet opening moves the second pressure surge element into the second position, whereby a further pulse is transmitted from the second pressure surge element to the second filter element to instantaneously clean the second filter element, and the first pressure surge element and the second pressure surge element alternately are reversibly movable from the first into the second position to alternately clean the first and second filter elements (claim 8), in combination with the other recited structural limitations.
Claims 9-14 depend on claim 8; and hence are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773